Citation Nr: 1014573	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-26 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus. 

2.  Entitlement to service connection for myeloma 
tumors/multiple myeloma, to include as a result of exposure 
to herbicides.  

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for peripheral 
neuropathy of the hands, to include as a result of exposure 
to herbicides. 

5.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as a result 
of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1968.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 2007 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Muskogee, Oklahoma, (hereinafter RO).  

The issue of entitlement to service connection for tinnitus 
requires additional development and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A current disability due to a multiple myeloma is not 
demonstrated.  

2.  Hypertension is not shown in service or within one year 
thereof and there is no competent evidence linking a current 
disability due to hypertension and service.  

3.  The Veteran's active service included duty in the 
Republic of Vietnam during the period of time in which 
exposure to Agent Orange is presumed.  

4.  There is no competent evidence that the Veteran suffered 
from acute or subacute peripheral neuropathy to a compensable 
degree within a year of the last date the Veteran was 
presumed to have been exposed to Agent Orange.   

5.  There is no competent evidence linking a current 
disability associated with peripheral neuropathy of the hands 
to service.  

6.  There is no competent evidence linking a current 
disability associated with peripheral neuropathy of the lower 
extremities to service.  


CONCLUSIONS OF LAW

1.  Multiple myeloma/myeloma tumors was not incurred in or 
aggravated by service and may not be presumed to been 
incurred in service, to include as a result of in-service 
exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009). 

2.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 

3.  Peripheral neuropathy of the hands was not incurred in or 
aggravated by service and may not be presumed to been 
incurred in service, to include as a result of in-service 
exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).  

6.  Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated by service and may not be presumed 
to been incurred in service, to include as a result of in-
service exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in September 2007 prior to 
initial adjudication that informed the appellant of the 
information and evidence necessary to prevail in his claims 
addressed in the decision that follows.  

As for the duty to assist, the service treatment reports and 
VA clinical reports have been obtained and as there is no 
indication that there are additional records that need to be 
obtained or examinations provided that would assist in the 
adjudication of the claims decided below, the duty to assist 
with respect to these claims has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including hypertension and neurological 
disorders, for which service connection may be presumed if 
the disorder is manifested to a degree of 10 percent or more 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A Veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  A 
rebuttable presumption of service connection is recognized 
for multiple myeloma and acute and subacute peripheral 
neuropathy.  However, 38 C.F.R. § 3.309(e) defines acute and 
subacute peripheral neuropathy as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e).  In this case, while the 
Veteran's awards and decorations reflect service in the 
Republic of Vietnam during the Vietnam era, peripheral 
neuropathy was not shown within weeks or months of exposure 
to Agent Orange.  Instead, such symptomatology, if 
demonstrated, would have been shown at the earliest in the VA 
outpatient clinic records dated in June 2007 reflecting 
complaints of numbness of the hands and feet.  Moreover, to 
the extent the Veteran still describes symptomatology 
consistent with neuropathy, such a description would be 
inconsistent with a finding that the Veteran suffers from the 
type of neuropathy presumed to be due to exposure to 
herbicides; namely, "acute and subacute peripheral 
neuropathy" that appears within weeks or months of exposure 
to an herbicide agent and resolves within two years of the 
date of onset.  As such, service connection for peripheral 
neuropathy may not be presumed to have been incurred as a 
result of exposure to herbicides under the criteria set forth 
above.  
  
Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
Veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).  

As for "direct" causation, the service treatment reports, 
to include the reports from the June 1968 separation 
examination and medical history collected at that time, do no 
reflect any evidence of peripheral neuropathy.  These reports 
also do not reflect any evidence of multiple myeloma or 
hypertension, and blood pressure was normal (120/84) at 
separation.  The post-service evidence does not reveal any 
evidence of multiple myeloma; as such, the claim for service 
connection for this condition must be denied on the basis of 
there being no current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992). 

While hypertension is currently demonstrated, it is first 
shown well after the one year following separation; namely, 
June 2007.  The neurological examination in August 2007 was 
negative, and the post-service evidence does not include any 
medical finding or opinions indicating that the Veteran has a 
current disability associated with hypertension or peripheral 
neuropathy that is related to service.  As for the Veteran's 
assertions that he has myeloma tumors, hypertension, and 
peripheral neuropathy of the hands and lower extremities as a 
result of service, such assertions cannot be used to 
establish a claim as a layperson is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  Espiritu; cf. Jandreau.  As such, the 
preponderance of the evidence is against the Veteran's claims 
for service connection for myeloma tumors, hypertension, and 
peripheral neuropathy of the hands and lower extremities, and 
these claims must therefore be denied.  Gilbert, supra.  


ORDER

Entitlement to service connection for myeloma tumors/multiple 
myeloma, to include as a result of exposure to herbicides, is 
denied.  

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for peripheral neuropathy 
of the bilateral hands, to include as a result of exposure to 
herbicides, is denied.

Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities, to include as a result of 
exposure to herbicides, is denied. 


REMAND

The Veteran and his representative have requested that the 
Veteran be provided a VA examination that includes an opinion 
as to whether he has tinnitus as a result of "demonstrated" 
in-service acoustic trauma.  The in-service acoustic trauma 
is said by the Veteran's representative to be demonstrated on 
the basis of confirmation by the United States Army and Joint 
Services that the Veteran was exposed to firefights during 
service.  It is asserted that exposure to such firefights 
necessarily involved acoustic trauma.  In light of this 
contention and the fact that the record does reflect that the 
Veteran was exposed to noise from the firing of weapons 
during service, the Board concludes that a VA examination 
that includes an opinion as to whether the Veteran has 
tinnitus as a result of exposure to acoustic trauma in 
service is necessary in this case in order to comply with the 
duty to assist provisions of the VCAA.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Accordingly, the case 
is REMANDED for the following action:

1.  The Veteran is to be afforded a VA 
audiometric examination that includes 
an opinion as to whether he has 
tinnitus as a result of exposure to 
weapon fire or other acoustic trauma 
during service.  The claims file should 
be made available to the examiner for 
review prior to the examination, and a 
rationale provided for the opinion 
expressed.  If it is not possible to 
provide the opinion sought, that 
likewise should be explained.  

2.  Thereafter, the claim for service 
connection for tinnitus must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran in connection with this 
claim, the Veteran and his representative 
must be provided a supplemental statement 
of the case and an appropriate period of 
time must be allowed for response.  
Thereafter, the case must be returned to 
the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


